


ALEXANDER & BALDWIN, INC. RETIREMENT PLAN FOR
OUTSIDE DIRECTORS


AMENDMENT NO. 1






The Alexander & Baldwin, Inc. Retirement Plan for Outside Directors, effective
June 29, 2012, hereinafter referred to as the “Plan”, is hereby amended
effective March 1, 2013, as follows:


1.           The last sentence in Appendix A, item #2, shall be deleted and
replaced with the following:


“The after-tax equivalent rate shall be determined by multiplying the discount
rate in use by the A&B Retirement Plan for Salaried Employees of A&B, LLC by the
excess of 100% over the effective marginal tax rate declared by the
Administrative Committee.”


2.           Item #3 in Appendix A shall be deleted in its entirety and replaced
with the following:


“The Administrative Committee shall declare the effective marginal tax rate at
the beginning of each year.”




IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this Amendment to be
executed on its behalf by its duly authorized officers on this 26th day
of February, 2013.


 
ALEXANDER & BALDWIN, INC.
 
 
 
 
 
 
By:
/s/ Son-Jai Paik
 
 
 
Its Vice President
 
 
 
 
 
 
By:
/s/ Alyson Nakamura
 
 
 
Its Secretary
 







